Sed per Cur.

The plaintiff claims under the application and survey. Thomas Poultney’s name was made use of; but if Slough entered the location and paid the surveying fees, it is a resulting trust and saved by the act. It turns out, that Joseph Poultney assisted in the discovery of the locations, and had an equitable interest in the partnership lands. It is competent to shew that he relinquished all his claims to the person who took out the legal rights by parol testimony, which may fix and designate “the act and operatioa of law ” on the whole transaction.
A verdict passed for the plaintiff, and the court sealed a bill of exceptions on the points of evidence, ruled in the cause.